Citation Nr: 0823749	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-29 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a left hand 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D.T.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963, with a two week break and then from July 1963 to August 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), which denied 
the claims of entitlement to service connection for right and 
left hand disabilities.

By statement received in December 2007, the veteran indicated 
that he would like to reopen a claim for an increased rating 
for his service-connected hearing loss.  The matter is 
referred to the RO.  

The veteran submitted additional evidence to the Board in May 
2008, with a written waiver, waiving a review of this 
evidence by the RO.  No further action in this regard is 
needed.  38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Probative evidence of a nexus between a right hand 
disability and active military service is not of record. 

2.  Probative evidence of a nexus between a left hand 
disability and active military service is not of record. 


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated 
by active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A left hand disability was not incurred in or aggravated 
by active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for certain diseases, 
to include arthritis, when they are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

II.  Analysis

The veteran asserts that he is entitled to service connection 
for right and left hand disabilities as a result of his 
position as a Gunner's Mate while in the Navy.  At a hearing 
before the undersigned, the veteran testified that he loaded 
and unloaded ammunition, resulting in constant injuries to 
his hands.  The veteran has a current disability of 
osteoarthritis in both hands.

A review of the veteran's service treatment records indicates 
that he did not have any problems with his hands or with 
arthritis upon his entrance into service.  November 1959 
treatment records show that the veteran presented with 
swelling and tenderness in his left hand when he dropped a 
"divit" on his hand.  X-rays of the veteran's hand were 
negative for any abrasion or contusion.  The veteran was 
advised to elevate his hand to keep down the edema.  July 
1963, May 1969 and January 1973 examination reports do not 
note any pain or complaints regarding the veteran's hands.  
The veteran's February 1977 re-enlistment examination report 
shows no signs of any abnormalities with the veteran's hands.  
He reported being in good health and did not complain of 
problems with his joints.  April 1977 treatment records show 
that the veteran injured his left forefinger due to jamming 
it while playing baseball.  The examiner noted that the 
finger appeared swollen and very tender.  An x-ray of the 
hand was taken and the examiner ruled out a fracture.  The 
veteran's finger was put in a splint for one week.  The 
veteran's pre-retirement examination conducted in June 1978 
showed no signs of any abnormalities with the veteran's hands 
and no arthritis or pain were noted.  His upper extremities 
were marked as normal.  He indicated that he did not have 
arthritis or swollen or painful joints.  

The first post service record addressing the veteran's hand 
disabilities is dated in April 2006, almost 30 years after 
his separation from service.  As there is no evidence the 
veteran's osteoarthritis manifested to a compensable degree 
within a year after service, the presumptive regulations are 
not for application.  See 38 C.F.R. §§  3.307, 3.309 (2007).  
Additionally, the Board is aware of the provisions of 38 
C.F.R. §3.303(b), relating to chronicity and continuity of 
symptomatology.  In this case, however, there is a lack of 
evidence of continuity of symptomatology following the 
veteran's discharge from service and the veteran's current 
hand disabilities.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The probative and persuasive evidence also fails to relate 
the veteran's osteoarthritis to service.  The veteran's 
doctor, Dr. E.H., submitted a letter in April 2006, stating 
that the veteran, "has obvious degenerative joint disease of 
the fingers...he relates his onset to working as a gunner in 
service.  It seems reasonable to me that the activities he 
describes in the military may have contributed to the onset 
of his arthritis."   

The veteran was afforded a VA examination in July 2006.  The 
examiner noted that the veteran had degenerative joint 
disease in both hands and fingers and that the condition 
existed for the past 47 years.  The examiner stated that in 
his opinion the degenerative joint disease of the veteran's 
right and left hands are not related to the incidents of hand 
injury noted in the military treatment records.  The examiner 
explained his rationale by stating: "The osteoarthritis is 
evenly distributed in the joints typically affected by 
primary disease instead of in the traumatized joints 
unequally, as is typically seen with secondary or post 
traumatic joint disease.

In May 2008, the veteran's doctor, Dr. F.D., submitted a 
letter to the Board at the request of the veteran.  The 
letter stated that the veteran had been Dr. F.D.'s patient 
for degenerative joint disease of the right knee.  Dr. F.D. 
never saw the veteran regarding his hands, and stated that it 
was "obvious to anyone who would simply observe his hands 
that he has significant deformities, and stiff and painful 
joints involving all fingers of both hands."  Dr. F.D. went 
on to say: "The [veteran] asked me if multiple traumas of a 
crushing nature and a spraining nature would contribute to 
posttraumatic arthritic changes in the finger joints and in 
my opinion the answer is yes.  It would be reasonable on a 
more likely than not basis that his current condition is due 
to repeated trauma while in the Navy."  

The record contains three medical opinions which address 
whether the veteran's right and left hand disabilities are 
service related.  The question of whether the veteran's 
current diagnoses had its onset in or is otherwise related to 
active service, involves competent medical evidence as to 
medical causation.  Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  It is the responsibility of the 
Board to weigh the evidence, and determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the VA examiner's opinion carries more 
weight in this case, as he definitively states that there is 
no nexus between the current injury and service.  The 
examiner's opinion was based upon a complete review of the 
veteran's service treatment records and claims file as well 
as examination of the veteran.  The examiner's opinion is 
also consistent with the other objective evidence of record.  
See Prejean v. West, 13 Vet. App. 444 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The opinions of 
Drs. E.H. and F.D. are of minimal probative value.  Dr. E.H. 
and Dr. F.D. based their medical opinions on the veteran's 
testimony of how his present symptoms occurred, rather than 
any other medical finding made independently.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, is of limited probative value); see also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  Significantly, at the time of the rendering of 
the aforementioned medical opinions, there is no indication 
that the veteran's physicians had access to his service 
treatment records.  Nor did either physician address the fact 
that the veteran's osteoarthritis manifested many years after 
service.  Furthermore, Dr. F.D. did not treat the veteran for 
his hand disabilities but merely based his comments by 
observation of the veteran's hands and based on the veteran's 
historical recollection.  Dr. E.H. states that the veteran's 
current disabilities may be related to his service and 
appears to be speculating on the etiology of the disability.  
The Board notes that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert v. 
Brown, 5 Vet. App. 30 (1993).  

Additional lay evidence was submitted in support of the 
veteran's claim.  The veteran's sister submitted a letter and 
also testified at a hearing before the undersigned.  She 
stated that when the veteran would return from service to 
visit his family, he would complain of pain in his hands from 
handling and stacking ammunition.  She stated that because 
her brother's injuries were not treated, he developed 
arthritis.  The veteran's spouse also submitted a letter 
stating that she was with the veteran through all of his 
deployments to Vietnam, except his first four years.  She 
recollected that he came home many times with his fingers 
bruised and scabbed from where they were injured loading and 
stacking ammunition.  She stated that he asked many times for 
gloves to protect his hands but was never provided with 
gloves.  She concluded that the veteran's hands today show 
the damage he incurred while in service.  In addition to his 
wife's testimony, there is also letter from a naval veteran 
who reported that loading and unloading munitions and stores 
were done by hand each time the ship entered or left port.

While the Board has taken this information into 
consideration, the other objective evidence does not 
substantiate the aforementioned assertions.  The service 
treatment records are negative and the record for many years 
after service show no complaints of or treatment for any hand 
disorder.  As such, the lay statements are of less probative 
value than the VA examination and the veteran's service 
treatment records.  The Board finds that the VA examination 
is highly probative as it set forth the veteran's complaints, 
clinical findings, and diagnoses, whereas the lay statements 
were submitted by persons who are not medical professionals 
competent to render medical opinions.

Additional evidence in support of the veteran's service 
connection claim for left and right hand disabilities are his 
own lay assertions, pictures of ammunition on naval ships and 
information he provided on the ammunition.  The veteran 
testified at a hearing before the undersigned, that when he 
complained of pain in his fingers he was told to "go back to 
work and take some aspirin."  While the veteran's testimony 
is competent, it is not credible.  The medical records do not 
support his assertions, as other instances of pain and 
illness were documented.  The veteran's medical records 
include a sprain during a baseball injury, in which the 
examiner did not note any prior pain.  As a layperson, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Absent 
credible medical evidence linking the veteran's currently 
diagnosed osteoarthritis of the fingers and joints to active 
service, the claims for service connection for right and left 
hand disabilities are denied. 

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for service connection for 
right and left hand disabilities and the evidence is not in 
equipoise.  The appeal is denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2004, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of October 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claims, 
as his claim was readjudicated in August 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA medical records.  The veteran was 
also afforded a VA examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a left hand disability 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


